25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rodney B. SHIELDS, on behalf of himself and all otherssimilarly situated;  James H. Moffettv.WASHINGTON BANCORPORATION;  John M. Toups;  Luther H.Hodges, Jr.;  Robert B. Washington, Jr.;  Wafic R. Said;John J. Mason, Appellant.
No. 94-7007.
United States Court of Appeals, District of Columbia Circuit.
June 2, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss appeal as premature, the opposition thereto and the reply, it is


2
ORDERED that the motion to dismiss be granted.  Appellant challenges only that part of the district court's order, filed December 6, 1993, that imposed sanctions upon appellant in the form of attorneys' fees and expenses.  Because the district court has not fixed the amount of those fees and expenses, its order is not final and appealable.   See Crowley v. Schultz, 704 F.2d 1269, 1271-72 (D.C.Cir.1983).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.